DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-2 in the Remarks, filed March 16, 2022, with respect to claims 1-3, 5, 8, 10-12, 22, 24, 47, 70, 93, and 94 have been fully considered and are persuasive.  The rejections of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5, 8, 10-14, 18-22, 24, 47, 70, 93, and 94 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or make obvious for “the first mapping comprises a mapping between the demodulation reference signals and time domain resources, frequency domain resource, code domain resources, or a combination thereof based on at least one multiplexing scheme selected from a group consisting of: time division multiplexing (TDM), frequency division multiplexing (FDM), time division orthogonal cover code (TD-OCC), frequency division orthogonal cover code (FD-OCC), cyclic shift, and comb; the second mapping comprises a mapping between the demodulation reference signals and time domain resources, frequency domain resource, code domain resources, or a combination thereof based on at least one multiplexing scheme selected from the group; and the first mapping is different from the second mapping”, when such mappings are considered within the specific structure or combination of steps recited in the device of claims 1 and 47 or in the method of claims 24 and 70.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467